Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 6, and 12 are objected to because of the following informalities:  Claims 1, 6, and 12 discloses “prompting the user to confirm the plurality of usage patterns that is learned during the learning period…” The grammatical errors “that is learned” must be “that are learned.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
1, 6, and 12 disclose the claim limitations “prompting the user to confirm the plurality of usage patterns that is learned during the learning period to provide a label for each usage pattern of the plurality of usage patterns.” However, in the specification paragraph [0024], a prompt may be provided via the display for the user to label the usage pattern that is learned by the processor. Furthermore, as disclosed in the claims and the specification, a plurality of the usage patterns collects a device position and contextual information during use of the device. Each usage pattern is different based on learning, which contains the device position, an application, a time of day the device is used, a duration of the usage pattern, and the contextual information comprising peer devices around the device when a specific application is being used, the peer devices comprising a WiFi access point or a Bluetooth access point as disclosed in the claims. The specification does not clearly disclose how all the information collected during the learning period are prompted via the display to the user. Since each usage pattern is learned through lots of information collected during the learning period, without know the detail information of the usage pattern, the user is not able to distinguish each usage pattern. Thus, in order for the user to confirm the plurality of usage pattern that is learned during the learning period to provide a label for each usage pattern of the plurality of usage patterns, the collected information of each usage pattern has to be presented or informed. However, the specification simply disclose that a prompt may be provided via the display for the user to label the usage 

The claims 2, 3, 7-9, and 13-15 inherits the deficiency of the independent claims 1, 6, and 12. Thus, the claims 2, 3, 7-9, and 13-15 are rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1, 6, and 12 disclose the claim limitations “prompting the user to confirm the plurality of usage patterns that is learned during the learning period to provide a label for each usage pattern of the plurality of usage patterns.” The claim limitation does not clearly disclose how the confirmation by the user of the usage patterns provides a label for each usage pattern. A label for each usage pattern is a classifying phrase or name to each usage pattern. Unless a label for each usage pattern is already created and assigned to each usage pattern, a prompt to confirm the plurality of usage patterns by the user is not sufficient to provide a label for each usage pattern of the plurality of usage patterns. Furthermore, a prompt is to confirm the plurality of usage patterns. Thus, a prompt to confirm the plurality of usage patterns is not clear how a label for each usage pattern is provided, created, prompted or presented to the user.

The dependent claims 2, 3, 7-9, and 13-15 inherit the deficiency of the independent claims 1, 6, and 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768. The examiner can normally be reached Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.K./Examiner, Art Unit 2187                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187